Exhibit 10.1

SERIES G CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES G CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”)
is made as of the Ninth day of March 2012 by and between International Stem Cell
Corporation, a Delaware corporation (the “Company”) and AR Partners, LLC, a
Delaware limited liability company (the “Purchaser”).

The parties hereby agree as follows:

 

1. Purchase and Sale of Preferred Stock.

 

  1.1 Sale and Issuance of Series G Preferred Stock.

 

  1.1.1 The Company shall adopt and file with the Secretary of State of the
State of Delaware on or before the Closing (as defined below) the Certificate of
Designation in the form of Exhibit A attached to this Agreement (the
“Certificate”).

 

  1.1.2 Subject to the terms and conditions of this Agreement, the Purchaser
agrees to purchase at the Closing and the Company agrees to sell and issue to
the Purchaser at the Closing Five Million (5,000,000) shares of Series G
Convertible Preferred Stock (the “Series G Preferred Stock”), $.001 par value
per share, at a purchase price of $1.00 per share. The shares of Series G
Preferred Stock issued to the Purchaser pursuant to this Agreement shall be
referred to in this Agreement as the “Shares.”

 

  1.2 Closing; Delivery.

 

  1.2.1 The purchase and sale of the Shares shall take place remotely via the
exchange of documents and signatures, at 10:00 a.m., on March 9, 2012, or at
such other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing (which time and place are designated as the “Closing”).

 

  1.2.2 At the Closing, the Company shall deliver to the Purchaser a certificate
representing the Shares against payment of the purchase price therefor by wire
transfer to a bank account designated by the Company.

 

  1.2.3 At the Closing, the Company shall pay to the Purchaser a transaction fee
in the amount of $15,000.00, by wire transfer to a bank account designated by
the Purchaser, to reimburse the Purchaser for legal and other expenses related
to the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

  1.3 Use of Proceeds. The Company shall use the net proceeds from the sale of
the Shares for working capital purposes and will not use the proceeds for
(a) the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) the redemption of any common stock or common stock equivalents,
(c) the settlement of any outstanding litigation, or (d) making any investments
in securities or otherwise purchasing any equity or debt securities, including
without limitation purchasing any corporate, governmental, municipal or
auction-rate bonds or other debts instruments (whether at auction, in the open
market or otherwise), any commercial or chattel paper, or any certificates of
deposit, or investing in any money market or mutual funds, except short term
securities issued by or guaranteed by the United States government or an agency
thereof or money market funds comprised of such securities.

 

  1.4 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means stock of the Company of any class (however designated)
whether now or hereafter authorized, which generally has the right to
participate in the voting and in the distribution of earnings and assets of the
Company without limit as to amount or percentage, including the Company’s Common
Stock, $.001 par value per share.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, licenses, domain names, mask works, information and proprietary rights
and processes as are necessary to the conduct of the Company’s business as now
conducted and as presently proposed to be conducted.

“Exchange Act” means the Securities Exchange Act of 1934.

 

2



--------------------------------------------------------------------------------

“Independent Directors” means those members of the Board of Directors of the
Company who qualify as independent directors under Section 5605(b)(2) of the
Nasdaq Marketplace Rules, as may be succeeded, replaced, or amended from time to
time.

“Investors’ Rights Agreement” means the agreement between the Company and the
Purchaser dated as of the date of the Initial Closing, in the form of Exhibit B
attached to this Agreement.

“Key Employee” means any executive-level employee (including division director
and vice president-level positions) as well as any employee or consultant who
either alone or in concert with others develops, invents, programs or designs
any Company Intellectual Property.

“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge after reasonable investigation of the following officers: Linh
T. Nguyen, Jeffrey Janus, Kenneth C. Aldrich, Kurt May and Andrey Semechkin.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, easement, rights of first refusal, servitude or
transfer restriction or security interest of any kind whatsoever in or on such
asset (including the filing of or agreement to give any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction),
(ii) the interest of a vendor or a lessor under any conditional sale agreement,
capital Lease or title retention agreement relating to such asset and (iii) in
the case of securities, any purchase option, call, appreciation right or similar
right of a third party with respect to such securities. For the avoidance of
doubt, the license of an Intellectual Property right shall not in itself
constitute a Lien.

“Management Rights Letter” means the agreement between the Company and the
Purchaser, dated as of the date of the Initial Closing, in the form of Exhibit C
attached to this Agreement.

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company.

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

“Securities” shall mean the Shares.

“Underlying Shares” shall means the shares of Common Stock issued from time to
time upon conversion of the Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Series G Convertible Preferred Stock issued at the
Closing.

 

3



--------------------------------------------------------------------------------

“Subsidiary” means any entity in which the Company owns thirty (30%) or more of
the outstanding voting securities.

“Transaction Agreements” means this Agreement, the Investor’s Rights Agreement,
and the Management Rights Letter.

 

2. Representations and Warranties of the Company.

The Company hereby represents and warrants to the Purchaser that, except as
disclosed in any SEC Report (as defined below) filed after January 1, 2011 or as
set forth on the Disclosure Schedule attached as Exhibit D to this Agreement,
which exceptions shall be deemed to be part of the representations and
warranties made hereunder, the following representations are true and complete
as of the date of the Closing, except as otherwise indicated. The Disclosure
Schedule shall be arranged in sections corresponding to the numbered and
lettered sections and subsections contained in this Section 2, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 2 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

For purposes of these representations and warranties, the term “the Company”
shall include any Subsidiaries of the Company, unless otherwise noted herein.

 

  2.1 Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 

  2.2

Capitalization. The capitalization of the Company is as set forth in Section 2.2
of the Disclosure Schedule (whether or not disclosed in SEC Reports), which
Schedule 2.2 shall also include the number of shares of Common Stock owned
beneficially, and of record, by Affiliates of the Company as of the date hereof
if not already reported on Form 3 or Form 4. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans and pursuant to the conversion or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. Other than holders of Series D Preferred
Stock, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities or as described in the SEC Reports or for issuances
under the Company’s stock option plans subsequent to September 30, 2011, there
are no

 

4



--------------------------------------------------------------------------------

  outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Except as set forth in the Disclosure Schedules,
the issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 

  2.3 Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into the Transaction Agreements, and to issue the Shares at the Closing and the
Common Stock issuable upon conversion of the Shares, has been taken or will be
taken prior to the Closing. All action on the part of the officers of the
Company necessary for the execution and delivery of the Transaction Agreements,
the performance of all obligations of the Company under the Transaction
Agreements to be performed as of the Closing, and the issuance and delivery of
the Shares has been taken or will be taken prior to the Closing. The Transaction
Agreements, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Investors’ Rights Agreement may be limited by applicable federal or state
securities laws.

 

  2.4

Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Agreements,
applicable state and federal securities laws and liens or encumbrances created
by

 

5



--------------------------------------------------------------------------------

  or imposed by the Purchaser. Assuming the accuracy of the representations of
the Purchaser in Section 3 of this Agreement and subject to the filings
described in Section 2.5(ii) below, the Shares will be issued in compliance with
all applicable federal and state securities laws. The Common Stock issuable upon
conversion of the Shares has been duly reserved for issuance, and upon issuance
in accordance with the terms of the Certificate, will be validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Transaction Agreements, applicable federal
and state securities laws and liens or encumbrances created by or imposed by the
Purchaser. Based in part upon the representations of the Purchaser in Section 3
of this Agreement, and subject to Section 2.5 below, the Common Stock issuable
upon conversion of the Shares will be issued in compliance with all applicable
federal and state securities laws.

 

  2.5 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Certificate, which will have been filed as of the Closing,
and (ii) filings pursuant to Regulation D of the Securities Act, and applicable
state securities laws, which have been made or will be made in a timely manner.

 

  2.6 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the Company’s knowledge,
currently threatened (i) against the Company or any officer, director or Key
Employee of the Company arising out of their employment or board relationship
with the Company; or (ii) that questions the validity of the Transaction
Agreements or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Agreements. Neither the Company
nor, to the Company’s knowledge, any of its officers, directors or Key Employees
is a party or is named as subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality (in the case of officers, directors or Key Employees, such as
would affect the Company). There is no action, suit, proceeding or investigation
by the Company pending or which the Company intends to initiate. The foregoing
includes, without limitation, actions, suits, proceedings or investigations
pending or threatened in writing (or any basis therefor known to the Company)
involving the prior employment of any of the Company’s employees, their services
provided in connection with the Company’s business, or any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.

 

  2.7

SEC Reports; Financial Statements. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the

 

6



--------------------------------------------------------------------------------

  Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the Notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

  2.8 Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof and for operating losses
incurred in the ordinary course of business consistent with past losses,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, (iv) other than dividends paid on shares of Series D Preferred
Stock, the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans or on
conversion or exercise of Common Stock Equivalents. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth in the Disclosure

 

7



--------------------------------------------------------------------------------

  Schedules, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least two Trading Days prior to the date that this representation is made.

 

  2.9 Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

  2.10 Compliance. Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

  2.11 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

8



--------------------------------------------------------------------------------

  2.12 Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

 

  2.13 Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has duly
and properly filed or caused to be filed with the United States Patent and
Trademark Office (the “PTO”) and applicable foreign and international patent
authorities all patent applications owned by the Company (the “Company Patent
Applications”). To the knowledge of the Company, the Company has complied with
the PTO’s duty of candor and disclosure for the Company Patent Applications and
has made no material misrepresentation in the Company Patent Applications. The
Company is not aware of any information material to a determination of
patentability regarding the Company Patent Applications not called to the
attention of the PTO or similar foreign authority. The Company is not aware of
any information not called to the attention of the PTO or similar foreign
authority that would preclude the grant of a patent for the Company Patent
Applications. The Company has no knowledge of any information that would
preclude the Company from having clear title to the Company Patent Applications.

 

9



--------------------------------------------------------------------------------

  2.14 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate purchase price for
the Shares. Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.

 

  2.15 Transactions with Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

  2.16 Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under

 

10



--------------------------------------------------------------------------------

  the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially adversely
affected, or is reasonably likely to materially adversely affect, the Company’s
internal control over financial reporting.

 

  2.17 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Investor to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Agreements as a result of any
action taken by the Company.

 

  2.18 Private Placement. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act or under any state securities or blue sky laws (“Blue Sky
Laws”) is required for the offer and sale of the Securities by the Company to
the Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the OTC Bulletin
Board.

 

  2.19 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

  2.20 Registration Rights. No Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

 

  2.21 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 

  2.22

Application of Takeover Protections. The Company and the Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control

 

11



--------------------------------------------------------------------------------

  share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Agreements,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities.

 

  2.23 Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representation in effecting transactions in securities of
the Company. All disclosure furnished by or on behalf of the Company to the
Purchaser regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or, when
taken together, omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or necessary in order to make
the statements therein, in light of the circumstances under which they were made
and when made, not misleading. The Company acknowledges and agrees that
Purchaser does not make nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.

 

  2.24 No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of the OTC Bulletin Board or any Trading Market on which any
of the securities of the Company are listed or designated.

 

  2.25 Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and

 

12



--------------------------------------------------------------------------------

  projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing.

 

  2.26 Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

  2.27 No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

  2.28 Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

  2.29 Accountants. The Company’s accounting firm is Mayer, Hoffman, McCann PC.
To the knowledge and belief of the Company, such accounting firm (i) is a
registered public accounting firm as required by the Exchange Act and (ii) shall
express its opinion with respect to the financial statements to be included in
the Company’s Annual Report for the year ending December 31, 2011.

 

  2.30 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company, and the Company is not aware of any circumstances with
respect to its accountants or lawyers which could affect the Company’s ability
to perform any of its obligations under any of the Transaction Agreements.

 

13



--------------------------------------------------------------------------------

  2.31 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the securities of the Company or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

 

  2.32 No Longer “Shell”. The Company has not been a Shell Company since
December 28, 2006. The Company filed Form 10 Information with the Commission in
accordance with the rules and regulations of the Commission under the Exchange
Act on or about December 29, 2006, and at all times since such date the Company
has been subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act and timely filed (or obtained extensions in respect thereof and
filed within the applicable grace period) all reports and other materials
required to be filed thereunder.

 

  2.33

Clinical Studies. The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company or in which the Company
or products or product candidates have participated that are described in the
SEC Reports were and, if still pending, are being conducted in accordance in all
material respects with all applicable federal, state or foreign statutes, laws,
rules and regulations, as applicable (including, without limitation, those
administered by the Food and Drug Administration of the U.S. Department of
Health and Human Services (the “FDA”) or by any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA and current Good Laboratory and Good Clinical Practices)
and in accordance with experimental protocols, procedures and controls pursuant
to, where applicable, accepted professional scientific methods, except where
noncompliance would not have a material adverse effect. The descriptions in the
SEC Reports of the results of such studies, tests and trials are accurate and
complete in all material respects and fairly present the published data derived
from such studies, tests and trials. The Company has not received any notices or
other correspondence from the FDA or any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA with respect to any ongoing clinical or pre-clinical
studies or tests requiring the termination, suspension or material modification
of such studies, tests or preclinical or clinical trials, which termination,
suspension or material modification would reasonably be expected to result in a
Material Adverse Effect. No filing or submission to the FDA or any other
federal, state or foreign regulatory body, that is intended to be the basis for
any approval, contains any material statement or material false information. The
Company is in

 

14



--------------------------------------------------------------------------------

  compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees governing their business as prescribed by the
FDA, or any other federal, state or foreign agencies or bodies, including those
bodies and agencies engaged in the regulation of pharmaceuticals or biohazardous
substances or materials, except where noncompliance would not, singly or in the
aggregate, result in a Material Adverse Effect.

 

3. Representations and Warranties of the Purchasers.

The Purchaser hereby represents and warrants to the Company that:

 

  3.1 Authorization. The Purchaser (i) has full power and authority to execute,
deliver and perform this Agreement and the other Transaction Agreements to which
it is a party and to incur the obligations herein and therein and (ii) if
applicable, has been authorized by all necessary corporate action to execute,
deliver and perform this Agreement and the other Transaction Agreements and to
consummate the transactions contemplated hereby. Each of this Agreement and the
other Transaction Agreements is a valid and binding obligation of Purchaser
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting the
enforcement of creditors’ rights and the availability of equitable remedies
(regardless of whether such enforceability is considered in a proceeding at law
or equity).

 

  3.2 Securities Laws Representations and Covenants of Purchaser.

 

  3.2.1 This Agreement is made with the Purchaser in reliance upon the
Purchaser’s representation to the Company, which by the Purchaser’s execution of
this Agreement the Purchaser hereby confirms, that the Securities to be received
by the Purchaser will be acquired for investment for the Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof such that the Purchaser would constitute an
“underwriter” under the Securities Act. The Purchaser has not granted any right
to any other person to acquire the Securities purchased by the Purchaser or the
Underlying Shares except as permitted by the Securities Act and Blue Sky Laws.

 

  3.2.2 The Purchaser understands and acknowledges that the offering of the
Securities pursuant to this Agreement will not be registered under the
Securities Act or qualified under any Blue Sky Laws on the grounds that the
offering and sale of the Securities are exempt from registration and
qualification, respectively, under the Securities Act and the Blue Sky Laws, and
that the Company’s reliance upon such exemption is predicated upon the
Purchaser’s representations set forth in this Agreement.

 

15



--------------------------------------------------------------------------------

  3.2.3 The Purchaser covenants that it will not dispose of the Securities or
the Underlying Shares except in compliance without registration under the
Securities Act of 1933 or pursuant to an applicable exemption thereunder.

 

  3.2.4 In connection with the investment representations made herein, the
Purchaser represents that (i) the Purchaser is able to fend for itself in the
transactions contemplated hereby; (ii) the Purchaser has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the Purchaser’s prospective investment in the Securities;
(iii) the Purchaser has the ability to bear the economic risks of the
Purchaser’s prospective investment and can afford the complete loss of such
investment; (iv) the Purchaser has received all the information it considers
necessary or appropriate for deciding whether to purchase the Shares; (v) the
Purchaser has been furnished with and has had access to such information as it
has requested, including information to verify the accuracy of the information
supplied; and (vi) the Purchaser has had access to officers of the Company and
an opportunity to ask questions of and receive answers from such officers and
has had all questions that have been asked by the Purchaser satisfactorily
answered by the Company.

 

  3.2.5 The Purchaser further represents by execution of this Agreement that the
Purchaser qualifies as an “accredited investor” as such term is defined under
Rule 501 promulgated under the Securities Act. Any Purchaser that is a
corporation, a partnership, a trust or other business entity further represents
by execution of this Agreement that it has not been organized for the purpose of
purchasing the Securities.

 

  3.2.6 By acceptance hereof, the Purchaser agrees that the Securities, the
Underlying Shares and any shares of capital stock of the Company received in
respect of the foregoing held by it may not be sold by the Purchaser without
registration under the Securities Act or an exemption therefrom, and therefore
the Purchaser may be required to hold such securities for an indeterminate
period.

 

  3.3 Legends. All certificates for the Securities, the Underlying Shares and
each certificate representing any shares of capital stock of the Company
received in respect of the foregoing, whether by reason of a stock split or
share reclassification thereof, a stock dividend thereon or otherwise and each
certificate for any such securities issued to subsequent transferees of any such
certificate (unless otherwise permitted herein) shall bear the following legend:

 

    “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN
EXEMPTION THEREFROM UNDER SAID ACT.”

 

16



--------------------------------------------------------------------------------

In addition, such certificates shall bear any legend that, in the opinion of the
Company’s counsel, is required under the other Transaction Agreements or
pursuant to any state, local or foreign law governing the Securities and the
Underlying Shares.

 

  3.4 Brokers or Finders. The Purchaser represents and warrants that neither the
Company nor the Purchaser has incurred, directly or indirectly, as a result of
any action taken by the Purchaser (assuming that no unilateral action is taken
by the Company), any liability for brokerage of finders’ fees or agents’
commissions or any similar charges in connection with this Agreement.

 

  3.5 Acknowledgment of Reliance. The Purchaser hereby agrees and acknowledges
that the Company has been induced to enter into this Agreement and to issue and
sell the Shares hereunder, in part, based upon the representations, warranties
and covenants of the Purchaser contained herein.

 

4. Conditions to the Purchaser’s Obligations at Closing.

The obligations of the Purchaser to purchase the Shares at the Closing are
subject to the fulfillment, on or before such Closing, of each of the following
conditions, unless otherwise waived:

 

  4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all respects as of
such Closing.

 

  4.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.

 

  4.3 Compliance Certificate. The Chief Financial Officer of the Company shall
deliver to the Purchaser at Closing a certificate certifying that the conditions
specified in Section 4 have been fulfilled.

 

  4.4 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

  4.5 Opinion of Company Counsel. The Purchaser shall have received from DLA
Piper, counsel for the Company, an opinion, dated as of the Closing, in
substantially the form of Exhibit E attached to this Agreement.

 

17



--------------------------------------------------------------------------------

  4.6 Investors’ Rights Agreement. The Company and the Purchaser and the other
stockholders of the Company named as parties thereto shall have executed and
delivered the Investors’ Rights Agreement.

 

  4.7 Certificate of Designation. The Company shall have filed the Certificate
with the Secretary of State of Delaware on or prior to the Closing, which shall
continue to be in full force and effect as of the Closing.

 

  4.8 Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Purchasers at the Closing a certificate certifying (i) the Bylaws of the
Company, and (ii) resolutions of the Board of Directors of the Company approving
the Transaction Agreements and the transactions contemplated under the
Transaction Agreements.

 

  4.9 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

  4.10 Management Rights. A Management Rights Letter shall have been executed by
the Company and delivered to the Purchaser.

 

5. Conditions of the Company’s Obligations at Closing.

The obligations of the Company to sell Shares to the Purchaser at the Closing
are subject to the fulfillment, on or before the Closing, of each of the
following conditions, unless otherwise waived:

 

  5.1 Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct in all respects as of
the Closing.

 

  5.2 Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before such
Closing.

 

  5.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

18



--------------------------------------------------------------------------------

  5.4 Investor’s Rights Agreement. The Purchaser shall have executed and
delivered the Investor’s Rights Agreement.

 

6. Miscellaneous.

 

  6.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Purchaser contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the Purchaser
or the Company.

 

  6.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

  6.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

 

  6.4 Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

  6.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

  6.6 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery and if a
fax number has been provided, upon delivery (with answerback confirmed),
addressed to a party at its address and the fax number, if any, shown below or
at such other address and fax number as such party may designate by three days
advance notice to the other party.

Any notice to the Purchaser shall be sent to:

AR Partners, LLC

5950 Priestly Drive

Carlsbad, CA 92008

Telephone: 760-651-1246

 

19



--------------------------------------------------------------------------------

with a copy to:

McLane, Graf, Raulerson & Middleton, Professional Association

900 Elm Street

P.O. Box 326

Manchester, NH 03105-0326

Attention: Michael B. Tule, Esquire

Telephone: 603-625 6464

Fax: 603-625-5650

Any notice to the Company shall be sent to:

International Stem Cell Corporation

5950 Priestly Drive

Carlsbad, CA 92008

Attention:

Telephone:

Fax:

with a copy to:

DLA Piper US LLP

4365 Executive Drive, Suite 1100

San Diego, California 92121-2133

Attention: Douglas J. Rein, Esquire

Telephone: 858-677-1443

Fax: 858-638-5043

 

  6.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

  6.8 Amendments and Waivers. Except as otherwise provided in this Agreement,
any term of this Agreement may be amended, terminated or waived only with the
written consent of the Company and the Purchaser. Any amendment or waiver
effected in accordance with this Section 6.8 shall be binding upon the Purchaser
and each transferee of the Shares (or the Common Stock issuable upon conversion
thereof), each future holder of all such securities, and the Company.

 

20



--------------------------------------------------------------------------------

  6.9 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

  6.10 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

  6.11 Entire Agreement. This Agreement (including the Exhibits hereto), the
Certificate and the other Transaction Agreements constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.

 

  6.12 Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.

 

  6.13 Dispute Resolution. The parties hereby irrevocably and unconditionally
submit to the jurisdiction of the federal and state courts located within the
geographic boundaries of the United States District Court for the District of
Delaware for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement.

 

21



--------------------------------------------------------------------------------

  6.14 Additional Financing. The manager and member of the Purchaser shall use
their best efforts to raise an additional five million (5,000,000) dollars for
the Company through equity investment(s) in the Company, on then-prevailing
market terms, on or before December 31, 2012, including through an additional
investment in the Company’s Common Stock on mutually agreeable terms and
conditions. For the avoidance of doubt, this section shall not construed to
obligate the Purchaser to make an additional investment in the Company, or to
obligate the Company to accept any investment, whether by the Purchaser or a
third party. By executing this Agreement on behalf of the Purchaser, the manager
of the Purchaser also evidences agreement to his personal obligation under the
preceding sentence.

[Signature page follows.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series G Convertible
Preferred Stock Purchase Agreement as of the date first written above.

 

COMPANY: By:  

/s/ Kurt May

Name: Kurt May Title: President Address: PURCHASER: AR PARTNERS, LLC By:  

/s/ Ruslan Semechkin

  Ruslan Semechkin, Manager

[Signature Page to Series G Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

MANAGEMENT RIGHTS LETTER



--------------------------------------------------------------------------------

EXHIBIT D

DISCLOSURE SCHEDULES



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LEGAL OPINION OF DLA PIPER